Citation Nr: 0635511	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  97-31 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUES

1.  Entitlement to service connection for a claimed post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for the claimed 
residuals of chest injury.  

3.  Entitlement to a rating in excess of 60 percent for the 
service-connected post-operative residuals of fistula in ano.  

4. Entitlement to an earlier effective date for a total 
compensation rating based upon individual unemployability 
(TDIU).  






REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney



WITNESS AT HEARING ON APPEAL

Dr. C. N. Bash



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1970.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 and March 1998 
decisions of the RO.  

A hearing was conducted before the undersigned Veterans Law 
Judge at the Board in March 2006.  

In March 2000, the Board remanded the case to the RO for 
additional development of the record.  

The claims of service connection for PTSD and the residuals 
of a chest injury were denied, as well as the claim for an 
increased rating for service-connected fistula in ano and for 
a TDIU rating.  

The veteran subsequently appealed this case to the United 
States Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the veteran's 
attorney and the VA Office of General Counsel filed a Motion 
requesting that the Court vacate the December 2002 decision 
and remand the case to the Board for additional development.  

In a July 2003 Order, the Court granted the Motion, vacating 
December 2002 decision and remanding the matter to the Board 
for additional development.  

In the March 2006 hearing, the veteran, through his attorney, 
raised the issues of entitlement to special monthly 
compensation and an earlier effective date for an increased 
rating for post-operative residuals of fistula in ano.  

However, the issues of special monthly compensation and 
earlier effective date for an increased rating have not been 
adjudicated by the agency of original jurisdiction, and are 
referred to the RO for appropriate action, to include 
consideration of Rudd v. Nicholson, No. 02-0300 (U.S. Vet. 
App. August 18, 2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  



REMAND

The veteran contends that he has PTSD as a result of his 
active duty service.  Under the regulations, service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (2006).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  

In the instant case, there is competent evidence of a current 
psychiatric disability.  The veteran has testified to a 
continuity of psychiatric symptomatology since service.  

Further, there is evidence of a questionable diagnosis of 
PTSD in the veteran's VA treatment records and March 2002 VA 
examination report.  Given the nature of the veteran's 
psychiatric symptoms and the possibility that he has PTSD, 
the Board finds that additional development is necessary in 
order to fairly decide this claim.  

In March 1997, the veteran supplied a stressor statement; 
however, the information provided was insufficient for 
verification purposes.  

As such, the RO should request specific details of the in- 
service stressful incident(s): date(s), place(s), unit of 
assignment at the time of the event(s), description of the 
event(s), medal(s) or citation(s) received as a result of the 
event(s), and, if appropriate, name(s) and other identifying 
information concerning any other individuals involved in the 
event(s).  At a minimum, the claim must indicate the location 
and approximate time (a 2-month specific date range) of the 
stressful event(s) in question, and the unit of assignment at 
the time the stressful event occurred.  

Inform the veteran that this information is necessary to 
obtain supportive evidence of the stressful event(s) and that 
failure to respond or an incomplete response may result in 
denial of the claim.  M21-1, Part III, Para. 5.14(c) (Aug. 
12, 2003).  

Following stressor verification, the RO should then schedule 
the veteran for another VA examination.  

With regard to the veteran's service connection claim for 
chest injury residuals, the veteran's service medical records 
reflect medical treatment for chest pain from sternum injury 
sustained in a fight.  Post-service, the veteran continued to 
have chest pain and there is medical evidence of a 
protuberant xyphoid process.   It is unclear whether the 
veteran receives ongoing treatment for his chest injury 
residuals.  

As such, the RO should determine whether there are any 
outstanding treatment records for the veteran's claimed chest 
injury residuals, and if so, obtain them and associate them 
with the veteran's claims file.  

Thereafter, the RO should schedule the veteran for a VA 
examination in order to determine the nature and etiology of 
his chest injury residuals.  38 U.S.C.A. § 5103A(d) (West 
2002); Wells, supra.  

In April 2005, the veteran underwent a VA mental disorders 
examination.  In March 2006, the Board heard testimony 
offered by a medical specialist.  

Given the complex nature of the veteran's service-connected 
disability, the Board finds that another VA examination by a 
specialist in proctology.  The RO should obtain any 
outstanding VA or private medical records for the veteran's 
post-operative fistula in ano conditions.  

The veteran seeks an earlier effective date for the grant of 
a total disability rating based upon individual 
unemployability (TDIU).  In an October 2005 rating decision, 
the RO granted a TDIU, effective on January 29, 2004.  

The veteran, through his attorney, expressed disagreement 
with the effective date of the TDIU in the March 2006 
hearing.  However, the Board notes that a Statement of the 
Case (SOC) has not been sent to the veteran regarding this 
issue.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a SOC, the Board should remand the matter for 
issuance of an SOC.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran and request the 
names, addresses, and dates of treatment 
or examination, of all health care 
providers who have treated or examined 
him for his rectal disability and chest 
injury residuals.   After obtaining any 
necessary authorization, the RO should 
request copies of the records of such 
identified treatment or examinations.  

2.  The RO should obtain copies of the 
veteran's treatment records from the VA 
Medical Center dated from 2005 to 
present.  All records obtained should be 
associated with the veteran's claims 
file.  

3.  The veteran should be provided with 
an opportunity to provide detailed 
information about his stressor(s).  This 
should be forwarded to the U.S. Army & 
Joint Services Records Research Center in 
order to obtain verification of the 
claimed events, if possible.  

4.  Then, the veteran should be afforded 
a VA psychiatric examination in order to 
determine the nature and likely etiology 
of the claimed disorder.  If PTSD is 
diagnosed, then the examiner should 
identify any stressor(s) that support 
that diagnosis.  

5.  The veteran also be afforded a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
chest injury residuals.  All indicated 
testing should be performed.  The 
examiner should elicit from the veteran 
and record a complete clinical history 
referable to the reported chest injury.  

6.  The veteran should be afforded a VA 
rectal examination to determine the 
nature and extent of his post-operative 
residuals of fistula in ano disability.  
The claims file should be made available 
to the examiner for proper review of the 
medical history.  The examiner should 
address the March 2006 testimony and 
other opinions offered by the veteran's 
medical expert.  All indicated tests and 
studies should be performed.  The 
examiner should state whether there is 
any objective evidence of sphincter 
control problems.  If impairment of 
sphincter control is found, the examiner 
should state what type of problem is 
caused by such impairment and should 
state what measures are taken to deal 
with the problem.  The examiner should 
provide a rationale for any opinions 
provided.  

7.  The RO must take appropriate steps to 
issue a Statement of the Case concerning 
the issue of a TDIU rating.  All 
indicated development should be taken in 
this regard.  The veteran should be 
advised of the time period within which 
to perfect his appeal.  38 C.F.R. § 
20.302(b) (2006).  

8.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal are not 
granted, the veteran should be provided 
with a supplemental statement of the 
case, and an opportunity to respond 
thereto.  

Thereafter, if indicated, this matter should be returned to 
the Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  


